 



Exhibit 10.1

Name of Subscriber WQN, Inc.                  
(please print or type)

Commitment Amount $10,000,000

SUBSCRIPTION AGREEMENT

SEAVIEW MEZZANINE FUND LP

(A Delaware Limited Partnership)

Seaview Mezzanine Fund LP
30 Kennedy Plaza
Suite 400
Providence, RI 02903

Ladies and Gentlemen:

     The undersigned (the “Investor”) hereby subscribes for and agrees, subject
to the terms and conditions of this Subscription Agreement: (i) to purchase a
Limited Partnership Interest (the “Interest”) in Seaview Mezzanine Fund LP, a
limited partnership formed pursuant to the laws of State of Delaware (the
“Partnership”), at the commitment amount set forth above (“Commitment Amount”),
payable in the manner and at the times provided in the Seaview Mezzanine Fund LP
Limited Partnership Agreement (as it may be amended, the “Partnership
Agreement”), (ii) to become a party to the Partnership Agreement and (iii) to
become a limited partner of the Partnership (a “Limited Partner”). The Investor
understands that this subscription is not revocable by the Investor.

     The Investor hereby acknowledges receipt of a copy of the private placement
memorandum (the “Private Placement Memorandum”). The Investor acknowledges that
in connection with the purchase hereunder the Investor is relying solely and
exclusively on the Private Placement Memorandum and the Partnership Agreement,
and not on any other document, oral or written communication, with any person
(other than the Investor’s advisors and purchaser representative; if any). This
Subscription Agreement may be rejected, in whole or in part, by the General
Partner in its sole discretion.

     In connection with its execution of this Subscription Agreement, the
Investor makes the following representations and agreements, with knowledge that
they will be relied upon by the Partnership and the General Partner:

     1. The Investor has read the Private Placement Memorandum, the Partnership
Agreement and this Subscription Agreement. Prior to its subscription hereunder,
the Investor has had the opportunity to ask questions of and receive answers
from representatives of the Partnership

 



--------------------------------------------------------------------------------



 



concerning the terms and conditions of its proposed investment in the
Partnership, and the Investor has also had the opportunity to obtain additional
information necessary to verify the accuracy of information previously furnished
about the Partnership, and has had access to any and all information concerning
the Partnership which the Investor and its legal and tax advisors requested or
considered necessary to make a proper evaluation of such investment. The
Investor is satisfied that it has received information with respect to all
matters that it considers material to its decision to make an investment in the
Partnership.

     2. The Investor understands that no state or other governmental authority
has made any finding or determination relating to the fairness or substantive
merit of an investment in the Partnership. Further, the Investor may not rely on
the Small Business Administration’s review of the Partnership in deciding
whether to invest.

     3. The Investor understands and agrees that:

     (a) that the Investor must bear the economic risk of its investment until
the termination of the Partnership;

     (b) that the Interest has not been registered under the Securities Act of
1933, as amended (the “Securities Act”), and, therefore, cannot be resold or
otherwise disposed of unless, among other things, such sale or disposition is
subsequently registered under the Securities Act or unless an exemption from
such registration is available;

     (c) that the Partnership is not being registered as an “investment company”
as the term “investment company” is defined in Section 3(a) of the Investment
Company Act of 1940, as amended (the “1940 Act”);

     (d) that the Partnership does not have any intention of registering the
Partnership as an “investment company” under the 1940 Act or of registering the
sale of the Interest under the Securities Act or of supplying the information
which may be necessary to enable the Investor to sell the Interest;

     (e) that the Interest has not been registered under applicable state
securities laws by reason of exemptions therefrom;

     (f) that the transfer of the Interest and the substitution of another
Limited Partner for the Investor are restricted by the terms of the Partnership
Agreement;

     (g) that neither the General Partner nor its managers nor any other person
or entity selected by the General Partner to act as agent or adviser of the
Partnership with respect to managing the affairs of the Partnership will be
registered as an investment adviser under the Investment Advisers Act of 1940,
as amended; and

     4. The Investor is purchasing the Interest for its own account and not for
the account of others, and the Investor is not acquiring the Interest with a
view to its distribution and has no present intention of reselling or otherwise
disposing of all or any part of the Interest; and that to the best knowledge and
belief of the Investor there are no circumstances in the foreseeable future, of
which the Investor is now aware, which would require the resale of all or any
portion of the Interest. The Investor acknowledges that the General Partner and
the Partnership will be relying upon the accuracy

2



--------------------------------------------------------------------------------



 



of the representation that the Investor does not intend to resell the Interest,
and that exemption of this investment from registration under the Securities Act
may be lost if such representation is inaccurate. In no event will the Investor
sell, transfer or otherwise dispose of the Interest or any portion thereof
unless, in the opinion of counsel to the Partnership, the Interest may be,
subject to the terms and conditions of the Partnership Agreement, legally sold,
transferred or otherwise disposed of without registration and/or qualification
under the Securities Act and under other state or federal statutes, or such
interest shall have been so registered and/or qualified and a registration
statement shall then be in effect with respect thereto.

     5. The Investor understands that, except as otherwise provided in the
Partnership Agreement, the Investor may not make less than the full amount of
any required capital contribution, and that default provisions with respect
thereto, pursuant to which the Investor may lose a material portion of its
investment in the Partnership, are contained in the Partnership Agreement.

     6. The information set forth in the attached Investor Questionnaire is
accurate as of the date hereof. The Investor’s overall commitment to investments
which are not readily marketable is not disproportionate to its net worth and
its investment in the Partnership will not cause its overall commitment to such
investments to become excessive. The Investor is not relying on the advice of
the Partnership, its General Partner (or its officers or employees) or any of
their affiliates in making this investment.

     7. The Investor has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of this investment
and to understand the particular financial, legal and tax implications of the
business to be conducted by the Partnership.

     8. The Investor is aware of its inability to liquidate readily its
investment in the Partnership in case of an emergency and the fact that the
Interest may have to be held for an indefinite period of time. In view of such
facts, the Investor acknowledges that the Investor has adequate financial means
of providing for its current needs, anticipated future needs and possible
contingencies.

     9. If the Investor is contributing 10% or more of the total capital to be
contributed by the Limited Partners to the Partnership, such Investor is not an
“investment company” under Section 3(a) of the 1940 Act or an entity which would
be an “investment company” but for the exception provided for in Section 3(c)(1)
or Section 3(c)(7) of the 1940 Act.

     10. The Investor represents that: (i) it is authorized by all necessary
action of its shareholders, trustees, directors, partners, executors or the like
and qualified to enter into this Agreement and the Partnership Agreement and to
invest and become a Limited Partner in, and authorized to make its capital
contribution to, the Partnership; (ii) it has not been formed for the purpose of
making an investment in the Partnership unless (in the case of a partnership or
corporation) all of its equity owners qualify as accredited individual
investors; (iii) it has the requisite power and authority to execute and deliver
this Subscription Agreement and the Partnership Agreement; (iv) the person
signing the Subscription Agreement on behalf of the Investor has been duly
authorized to execute this Subscription Agreement and the Partnership Agreement;
(v) it is not subject to any restriction or agreement which prohibits or would
be violated by the execution and delivery of this Subscription Agreement or the
consummation of the transactions contemplated herein or pursuant to which the
consent of any third person, government agency, firm or corporation is required
in order to give effect to the transactions contemplated herein; and (vi) that
the Investor is an “Accredited Investor” as such term is defined in Regulation D
promulgated under the Securities Act of 1933, as amended.

3



--------------------------------------------------------------------------------



 



     This Subscription Agreement has been duly executed by the Investor and
constitutes, and the Partnership Agreement, when the Investor is admitted as a
Limited Partner, will constitute, a valid and legally binding agreement of the
Investor.

     11. The Investor is not acquiring the Interest with a view to realizing any
benefits under United States federal income tax laws, and no representations
have been made to the Investor that any such benefits will be available as a
result of the Investor’s acquisition, ownership or disposition of the Interest.

     12. The Investor has not borrowed any portion of its contribution to the
Partnership, either directly or indirectly, from the Partnership, the General
Partner, or any affiliate of the foregoing.

     13. The Investor understands that it may not cancel, terminate or revoke
this Subscription Agreement or any agreement made by it hereunder and that it is
not binding on the Partnership until signed by it.

     14. The Investor agrees not to make any sale, transfer or other disposition
of the Interest unless registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration is available. The
Investor understands that there is no resale market for the Interest, and
neither the General Partner nor the Partnership is required, or intends, to
register the Interest under the Securities Act. The Investor understands that
its right to transfer its Interest will be subject to the conditions set forth
in the Partnership Agreement, which includes restrictions against transfer
unless the General Partner consents to such transfer. The Investor understands
that the General Partner will not consent to a transfer of an Interest unless
the transferee meets the financial suitability standards required of an initial
subscriber or unless such conditions are waived by the General Partner, and that
the General Partner has the right, in its absolute discretion, to refuse to
consent to the transfer of the Interest. The Investor further understands that
no trading market for the Interest does or, in all likelihood, will exist at any
time and that the Interest will at no time be transferable without potential
adverse tax consequences to it.

     15. The Investor understands that the information provided herein and in
the Investor Questionnaire will be relied upon by the Partnership and the
General Partner for the purpose of determining the eligibility of the Investor
to purchase the Interest. Within a reasonable period of time after receipt of a
written request from the Partnership, the Investor agrees to provide such
information and to execute and deliver such documents as may be reasonably
necessary to comply with any and all laws and regulations to which the
Partnership is or may be subject or as may reasonably be required to determine
the eligibility of the Investor to purchase the Interest. The Investor agrees to
indemnify and hold harmless the Partnership, the General Partner, any affiliate
of the Partnership or the General Partner, and any director, officer, employee,
or agent of any such party against any loss, damage, or liability due to or
arising out of a breach of any representation, warranty or agreement of the
Investor contained in this Subscription Agreement and in the Investor
Questionnaire or in any other documents provided by the Investor to the
Partnership or the General Partner in connection with the Investor’s
subscription and purchase of the Interest.

     16. This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
writing executed by all parties.

4



--------------------------------------------------------------------------------



 



     17. This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Delaware, without regard to
the conflicts of laws provisions of such state.

     18. The Investor hereby irrevocably constitutes and appoints the General
Partner, with full power of substitution, as his true and lawful attorney, in
his name, place, and stead, (a) to execute a joinder agreement, substantially in
the form attached hereto as Exhibit A, if and when the Partnership accepts the
Investor’s subscription for any or all of the Interest, and (b) to execute,
acknowledge, swear to, record, and file (i) such certificates or instruments as
may be required by law or are necessary (1) to conduct the Partnership’s
business, (2) to reflect the termination or dissolution of the Partnership, or
(3) to reflect the transfer, admission, withdrawal, and substitution of limited
partners; (ii) any documents required by the Internal Revenue Service in
connection with an audit or examination of the Partnership; and (iii) any
required documents, financing statements, or certifications. Within five days
after receipt of the General Partner’s written request therefor, the Investor
shall execute such other and further powers of attorney and instruments as the
General Partner deems necessary to carry out the purpose of this transaction.
The power of attorney granted herein shall be deemed coupled with the Interest,
shall be irrevocable, and shall survive the Investor’s death or incapacity or
the transfer of the Interest (but in the latter case, only to the extent
necessary to complete the transfer of the Interest and to terminate the
Interest).

     19. All notices or other communications given or made hereunder shall be in
writing and shall be delivered, telecopied or mailed, if to the Investor, at the
address set forth on the signature page hereto and if to the Partnership at
SeaView Mezzanine Fund LP LLC, 30 Kennedy Plaza, Suite 400, Providence, Rhode
Island 02903, attn: James F. Stone, or at the address subsequently designated by
like notice.

     20. This Agreement may be executed by facsimile in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

     21. This Agreement and the rights, powers and duties set forth herein
shall, except as set forth herein, bind and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors, and assigns of the
parties hereto.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Subscription
Agreement as a document under seal on the 23rd day of June, 2005.

                     
Subscription
  INVESTOR:  
 
Commitment Amount:
               
 
               
$10,000,000
  By: /s/ B. Michael Adler  
 
 
       
 
 
               
 
  Name (print): B. Michael Adler  
 
 
           
 
               
 
  Title: CEO  
 
 
       
 
 
               
Typed or printed name and address of Investor:
  Preferred address for receiving
communications (Do not complete if
already listed on prior column):  
 
 
               
WQN, Inc.
  Same  
 
 
     
 
 
               
14911 Quorum Drive
               
 
     
 
 
               
Dallas, Texas 75254
               
 
     
 
 
               
Telecopier No.: 972-980-4453
 
  Federal Tax Identification No.:  
 
                     
 
               
 
  75-2838415  
 
 
     
 

SUBSCRIPTION ACCEPTED:
Seaview Mezzanine Fund LP
By: Seaview GP LLC, its General Partner

                By:   /s/ James F. Stone         James F. Stone, Member         
   

6